Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1-15 are objected to because of the following informalities:
In the preamble of claim 1, the words “the safety situation” should be rewritten as “a safety situation”.
In the second clause of claim 1, the words “and calculating the distance from the obstacle(s) in each area” should be rewritten as “and calculating a distance from an obstacle in each area.”
In the fourth clause of claim 1, the words “calculating the cost data corresponding to each area according to the distance from each area to the target location and the safety situation corresponding to each area” should be rewritten as “calculating the cost data corresponding to each area according to the distance from each area to the target location and the safety situation corresponding to each area”.
In the fifth clause of claim 1, the words “determining the flight direction of the UAV according to the area with the minimum cost data” should be rewritten as “determining the flight direction of the UAV according to the area with a minimum cost data.”
In the first clause of each of claims 8 and 15, the words “the image” should be rewritten as “an image”.
In the first clause of claim 8  “the threat degree” should be rewritten as “a threat degree”.
In the second clause of claim 8  “to obtain the coordinates” should be rewritten as “to obtain coordinates”.
In the third clause of each of claims 8 and 15, the words “the safety situation” should be rewritten as “a safety situation”.
In the third clause of claim 8, “and distance corresponding to each area” should be rewritten to “and the distance corresponding to each area”.
In the fourth clause of claim 8, “configured to calculate the cost data” should be rewritten as “configured to calculate cost data”.
In the third clause of claim 15, “calculate the cost data” should be rewritten as “calculate cost data”.
In the third clause of claim 15  “the threat degree” should be rewritten as “a threat degree”.
In the second clause of claim 8, the words “and calculate the distance from the obstacle(s)” should be rewritten as “and calculate a distance from obstacle(s)”.
In the second clause of claim 15, the words “to obtain the distance from the obstacle(s)” should be rewritten as “to obtain a distance from obstacle(s)”.
Regarding each of claims 2 and 3, the word “comprising” should be rewritten as “comprises”.
Regarding claim 3, the words “determining the threat level” should be rewritten as “determining a threat level”.
Regarding each of claims 7 and 14, the words “determining the corresponding display color according to the safety situation of each area” should be rewritten as “determining a corresponding display color according to the safety situation of each area”.
Regarding each of claims 5-7, the words “The method according to any of claim 1” should be rewritten as “The method according to claim 1”.
Regarding each of claims 12-14, the words “The device according to any of claim 8” should be rewritten as “The device according to claim 8”.
The foregoing changes are required to correct antecedent basis, clerical and/or grammatical errors.  Examiner will examine the merits of the claims based on the above changes.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to one or more abstract ideas without significantly more. 
Independent claim 1 recites an UAV path planning method guided by a safety situation, comprising: acquiring the image in the front view of the UAV, processing the image to obtain the type(s) of obstacle(s) in each area of the image; and determining the threat degree of each area based on the type(s) of the obstacle(s); obtaining the coordinates of the obstacle(s) relative to the UAV in each area in the front view of the UAV, and calculating a distance from the obstacle(s) in each area to the UAV according to their coordinates; calculating the safety situation of each area according to the threat degree and the distance corresponding to each area;  calculating a cost data corresponding to each area according to the distance from each area to a target location and the safety situation corresponding to each area; determining the flight direction of the UAV according to the area with a minimum cost data.
Claim 1 recites a method, which is in the process category of the four statutory categories.  The claim as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the recited limitations in the mind but for the recitation of generic components.  Nothing in the claim precludes each of the steps performed by each of these units from practically being performed in the human mind.  The steps may be described as mere data gathering and mental analysis in conjunction with an abstract idea.  
The acquiring of the image in the front view of the UAV, processing the image to obtain the type(s) of obstacle(s) in each area of the image may be performed in the human mind.  The foregoing step is equivalent to a person processing what he sees in his field of view as he plans to operate his drone or UAV.  The determining of the threat degree of each area based on the type(s) of the obstacle(s) may be performed in one’s mind.  The foregoing step is equivalent to a person determining whether the obstacles he sees pose a threat to flying his drone or UAV in each area.  The obtaining of the coordinates of the obstacle(s) relative to the UAV in each area in the front view of the UAV, and calculating a distance from the obstacle(s) in each area to the UAV according to their coordinates may be performed in one’s mind.  The foregoing step is equivalent to a person getting an idea of where the obstacles are located in his field of view.  The calculating of the safety situation of each area according to the threat degree and the distance corresponding to each area may be performed in one’s mind.  The foregoing step corresponds to a person deciding whether it is safe to fly his drone into each area based on where the obstacles are located in his field of view.  The calculating of a cost data corresponding to each area according to the distance from each area to a target location and the safety situation corresponding to each area may be performed in one’s mind.  The foregoing step is equivalent to the person calculating in his mind the cost or risk of flying his drone in the direction of where an obstacle is located in each area.  The determining of the flight direction of the UAV according to the area with a minimum cost data may be performed in one’s mind.  The foregoing step is equivalent to determining what direction to fly his drone based on the cost or risk he has calculated for each area.
The claim limitations do not require any particular level of accuracy or precision, so nothing in the claim elements preclude these processes from practically being performed in the mind. 
This judicial exception is not integrated into a practical application because each of the limitations are recited at a high level of generality.  There is nothing implemented to technologically improve the functionality of what is recited in claim 1.  The judicial exception does not recite additional elements that are sufficient to amount to significantly more.  The limitations of the claim do not integrate the abstract idea into a practical application.
Since claim 1, under its broadest reasonable interpretation, recites limitations of a mental process, without integrating the limitations into a practical application and does not amount to significantly more, it is ineligible subject matter under 35 U.S.C. 101.
Claims 2-7 are rejected as ineligible subject matter under 35 U.S.C. 101 because these claims fall into the mental processes grouping as each of them depends on independent claim 1 and the additional limitations recited in each of these claims do not integrate the abstract idea into a practical application. 
Independent claim 8 includes similar limitations as recited in claim 1, except that it claims a path planning device and a number of processors which carries out the steps performed by the process recited in independent claim 1.  But for the recitation of generic components, the same argument as stated above for claim 1 applies to independent claim 8 because claim 8 covers the same mental functions recited in claim 1.  Claim 8 recites nothing more than limitations of mental functions without significantly more and is rejected as ineligible subject matter under 35 U.S.C. 101 for the same reasons as stated in claim 1.
Claims 9-15 are rejected as ineligible subject matter under 35 U.S.C. 101 because these claims fall into the mental processes grouping as each of them depends on independent claim 8 and the additional limitations recited in each of these claims do not integrate the abstract idea into a practical application. 
Independent claim 16 includes the same limitations as recited in claim 1, except that it claims a storage medium which carries out the steps performed by the process recited in independent claim 1.  The same argument as stated above for claim 1 applies to independent claim 16 because claim 16 covers the same mental functions recited in claim 1.  Claim 16 recites nothing more than limitations of mental functions without significantly more and is rejected as ineligible subject matter under 35 U.S.C. 101 for the same reasons as stated in claim 1.
Furthermore, claim 16 recites a storage medium, wherein, the storage medium stores the program code; after the program code is loaded, it can be used to execute the method according to claim 1.  Claim 16 is patent ineligible because a storage medium may include unpatentable transitory signals.  The program code used to execute the method may be embedded in a signal or wave which would make the claim unpatentable.  Therefore, based on the foregoing reasons, claim 16 recites patent-ineligible subject matter.
Appropriate amendments are required to address the foregoing rejections. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4, 8, 11, and 15 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	 
	Regarding claims 8 and 15, it is unclear what “the flight direction of the UAV in the next cycle” is referring to.  There appear to be antecedent basis issues with the words “the flight” and “the next cycle” since there are no previous recitations of “flight” and “cycle” in each of these claims.  Furthermore, absent any recitation of a prior cycle, it is unclear what the term “next cycle” means in each of these claims.  As a consequence, an examination of these portions of claims 8 and 15 under prior art cannot be performed at this time.
Regarding each of claims 4 and 11, it is unclear what area is being referred to, in the first recitation of the word “nearest” in:  “if there is no obstacle in an area, determining whether the distance from the area to the nearest obstacle(s) is less than the safety radius.”  There are basis issues with respect to the terms “the nearest obstacle(s)” and “the safety radius”.  Furthermore, the term "the nearest obstacle(s)" is a relative or subjective term which renders the claim indefinite.  For example, it is unclear which obstacles are being considered by the term “nearest obstacle(s)” when there are a plurality of nearest obstacles.  The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As a consequence, an examination of these claims under prior art cannot be performed at this time.
Each of claims 7 and 14 recites [t]he method according to any of claim 1, further comprising:  determining the corresponding display color according to the safety situation of each area; combining the display color to generate a safety situation layer and displaying the safety situation layer.  Regarding each of claims 7 and 14, it is unclear what is meant by “combining the display color to generate a safety situation layer” because the claim does not recite more than a display color.  As a consequence, an examination of these claims under prior art cannot be performed at this time.
Appropriate amendments are required for the above-identified issues.  No new matter should be added.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


((a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 6, 8-10, 13, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Liu et al. (US 2016/0070265).

	Regarding claim 1, Liu teaches an UAV path planning method guided by a safety situation, comprising: (see Liu at [0068] which disclose that operating rules can be adapted to provide automated mechanisms for improving UAV safety and preventing safety incidents, that, for example, the UAV can be configured to detect a restricted
flight region (e.g., an airport) and not fly within a predetermined distance of the restricted flight region, thereby averting potential collisions with aircraft and other obstacles.)
acquiring the image in the front view of the UAV, processing the image to obtain the type(s) of obstacle(s) in each area of the image, (see Liu a [0075] which discloses that the UAVs described herein can include one or more sensors configured to collect relevant data, such as information relating to the UAV state, the surrounding environment, or the objects within the environment, and that exemplary sensors suitable for use with the embodiments disclosed herein include location sensors (e.g., global positioning system (GPS) sensors, mobile device transmitters enabling location triangulation), vision sensors (e.g., imaging devices capable of detecting visible, infrared, or ultraviolet light, such as cameras), proximity or range sensors (e.g., ultrasonic sensors, lidar, time-of-flight or depth cameras), inertial sensors (e.g., accelerometers, gyroscopes, inertial measurement units (IMU s )), altitude sensors, attitude sensors (e.g., compasses) pressure sensors (e.g., barometers), audio sensors (e.g., microphones) or field sensors (e.g., magnetometers, electromagnetic sensors).)
and determining the threat degree of each area based on the type(s) of the obstacle(s); obtaining the coordinates of the obstacle(s) relative to the UAV in each area in the front view of the UAV, and calculating a distance from the obstacle(s) in each area to the UAV according to their coordinates; calculating the safety situation of each area according to the threat degree and the distance corresponding to each area; (see Liu at [0074] which discloses that in order to ensure safe and efficient operation, it may be beneficial to provide the UAV with mechanisms for detecting and identifying environmental objects such as obstacles; see Liu at [0078] which discloses that the environmental information collected by the sensors may include information regarding the number, density, geometry, and/or spatial disposition of obstacles in the environment; also, see Liu at [0091] which discloses that an environmental map can be provided in any suitable format and that for example, a topological environmental map can be provided as a graph having vertices representing locations and edges representing paths between the locations.  Liu at [0091] further discloses that the edges of a topological environmental map may be associated with distance information for the corresponding path, and that a metric environmental map can be any representation depicting spatial coordinates of environmental locations and objects, as a point cloud, topographical map, 2D grid map, 2.5D grid map, or 3D grid map.  Liu at [0091] further discloses that the spatial coordinates may be 3D coordinates (e.g., x, y, and z coordinates) representing the spatial location of points on the surfaces of environmental objects, that in some embodiments, a metric environmental map can be an occupancy grid map, and that an occupancy grid map can represent the environment as a plurality of volumes.  Also, see Liu at [0111] which discloses that the approaches described herein can be applied to various types of UAV functionalities, including navigation, object recognition, and obstacle avoidance, that in some embodiments, environmental data obtained using sensor fusion results can be used to improve the robustness, safety, and flexibility of UAV operation by providing accurate location information as well as information regarding potential obstructions, and that the environmental data can be provided to a user (e.g., via remote controller or terminal, mobile device, or other user device) so as to inform the user's manual control of the UAV, and that alternatively or in combination, the environmental data can be used for semi-autonomous or fully autonomous control systems to direct the automated flight of the UAV.  Examiner notes that the safety situation is determined by way of obstacle avoidance using the spatial coordinates of the objects or obstacles detected in the metric environmental map or grid map.)
calculating a cost data corresponding to each area according to the distance from each area to a target location and the safety situation corresponding to each area; determining the flight direction of the UAV according to the area with a minimum cost data (see Liu at [0119] which discloses that in embodiments where the UAV is navigated according to a flight path, the flight path can be modified based on the environmental map so as to avoid the one or more obstacles and the UAV can be navigated according to the modified flight path. The flight path modifications can direct the UAV to traverse only through unobstructed spaces.  Liu at [0119] further discloses that for instance, the flight path can be modified so as to cause the UAV to fly around the obstacle (e.g., above, below, or to the side), fly away from the obstacle, or maintain a specified distance from the obstacle, and that in situations where multiple modified flight paths are possible, a preferred flight path can be selected based on any suitable criteria, such as minimizing the distance traveled, minimizing the travel time, minimizing the amount of energy needed to travel the path, minimizing the amount of deviation from the original flight path, etc.  Examiner maps flight path to the recited flight direction.  Examiner maps the suitable criteria to the recited minimum cost data.)

Regarding claim 2, Liu teaches the method according to claim 1, wherein: processing the image to obtain the type(s) of the obstacle(s) in each area in the view, comprises: processing the image by a deep learning algorithm to obtain the type(s) of the obstacle(s) in each area in the view (see Liu at [0118] which discloses that suitable machine learning algorithms can be implemented to perform obstacle detection.  Examiner maps one of the machine learning algorithms to a deep learning algorithm.)

	Regarding claim 3, Liu teaches the method according to claim 1, wherein, determining the threat degree of each area based on the type(s) of the obstacle(s) in each area, comprises: determining the threat level corresponding to each area according to the type(s) of obstacle(s) in each area; determining the threat degree corresponding to the area according to the threat level of the area (see Liu at [0078] which discloses that the environmental information collected by the sensors may include information regarding the objects in the environment, such as the obstacles described herein and that obstacle information may include information regarding the number, density, geometry, and/or spatial disposition of obstacles in the environment; also see Liu at [0109] which discloses that the UAV can be navigated based at least in part on obstacle occupancy information represented in the final environmental map in order to avoid collisions.  Liu at [0116] further discloses that sensing data can include information regarding the location and characteristics of obstacles and/or other environmental objects, that, for example, the sensing data can include distance
information indicating the proximity of the UAV to nearby obstacles, and that optionally, the sensing data can include information relating to a portion of the environment along a flight path of the UAV, such as a portion overlapping with or near the flight path.  Examiner notes that obstacle occupancy information corresponds to threat level or threat degree corresponding to an area and that the UAV may be navigated to avoid collisions.)

Regarding claim 6, Liu teaches the method according to claim 1, wherein: the area is an area determined according to a rectangular sub-image in the image, or an area divided according to the obstacle(s) in the image (see Liu at [0018] which discloses that the metric map can comprise at least one of the following: a point cloud, a 3D grid map, a 2D grid map, or 2.5D grid map, and that optionally, the metric map can comprise an occupancy grid map; also, see Liu at [0107] which discloses a first environmental map generated using the first sensing signal, the first environmental map including occupancy information for the environment, and that in step 440, a second environmental map is generated using the second sensing signal, the second environmental map including occupancy information for the environment.  Liu at [0107] further discloses that the first and second environmental maps can include obstacle occupancy information for the environment, respectively, so that the environmental map can be used to determine the locations of obstacles relative to the UAV, and that for example, the first and second environmental maps may be occupancy grid maps or any other map type including information regarding obstructed and unobstructed spaces within the environment.  Examiner notes that an occupancy grid map comprises an area which is divided into multiple sub-areas associated with the occupancies of the sub-areas.)
Claims 8-10, 13, and 15 are directed toward a device that performs the steps recited in the method of claims 1-3 and 6.  The cited portions of the reference(s) used in the rejection of claims 1-3 and 6 teach the steps recited in the device of claims 8-10, 13, and 15.  Therefore, claims 8-10, 13, and 15 are rejected under the same rationale used in the rejections of claims 1-3 and 6.
Claim 16 is directed toward a storage medium that executes the method according to claim 1.  The cited portions of the reference(s) used in the rejection of claim 1 teaches the steps recited in the non-transitory machine-readable medium of claims 16.  Therefore claim 16 is rejected under the same rationale used in the rejections of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2016/0070265) in view of Zhou et al. (US 2021/0103299).
Regarding claim 5, Liu teaches the method according to claim 1, comprising:  determining the moving speed of the obstacle(s) in each area, as well as the type(s) of the obstacle(s) (see Liu at [0073] which discloses that the obstacles described herein may be substantially stationary ( e.g., buildings, plants, structures) or substantially mobile (e.g., human beings, animals, vehicles, or other objects capable of movement), that some obstacles may include a combination of stationary and mobile components (e.g., a windmill), that mobile obstacles or obstacle components may move according to a predetermined or predictable path or pattern, for example, the movement of a car may be relatively predictable (e.g., according to the shape of the road), that alternatively, some mobile obstacles or obstacle components may move along random or otherwise unpredictable trajectories, and that for example, a living being such as an animal may move in a relatively unpredictable manner; see Liu at [0075] which discloses that sensors of different types may measure different types of signals or information (e.g., position, orientation, velocity, acceleration, proximity, pressure, etc.) and/or utilize different types of measurement techniques to obtain data.)  
However, Liu does not expressly disclose the method according to claim 1, wherein: obtaining the coordinates of the obstacle(s) relative to the UAV in each area in the front view of the UAV, comprising: obtaining the coordinates of the obstacle(s) relative to the UAV in each area in the front view of the UAV at multiple moments; the method further comprising: [determining the moving speed of the obstacle(s) in each area] according to the coordinates at multiple moments; determining the threat degree of each area based on [the type(s) of the obstacle(s)], comprising: determining the threat degree of each area based on the type(s) and speed of the obstacle(s) which in a related art, Zhou teaches (see Zhou at [0019]  which discloses that the embodiments of the present disclosure provide an obstacle avoidance method, that a photographing device mounted at a movable platform obtains depth images, that based on the depth images, a moving object is recognized and a moving speed vector of the moving object is determined, and that based on the moving speed vector of the moving object, a region where the moving object may collide with the movable platform is determined, such that the movable platform is controlled to perform the obstacle avoidance process in the region of potential collision.  Examiner notes that a vector of the moving speed vector of the moving object provides a magnitude of the speed which corresponds to a threat degree such that a vector with a higher magnitude corresponds to a greater degree of threat.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu to include obtaining the coordinates of the obstacle(s) relative to the UAV in each area in the front view of the UAV, comprising: obtaining the coordinates of the obstacle(s) relative to the UAV in each area in the front view of the UAV at multiple moments; the method further comprising: determining the threat degree of each area, comprising: determining the threat degree of each area based on the type(s) and speed of the obstacle(s), as taught by Zhou.  
One would have been motivated to make such a modification to provide obstacle avoidance method that is particularly effective in avoiding moving objects for a UAV hovering above the ground, as suggested by Zhou at [0019].  

Claim 12 recites a device that is configured to perform the steps recited in the method claim 5.  The cited portions of the reference(s) used in the rejection of claim 5 teach the steps recited in the device of claim 12.  Therefore, claim 12 is rejected under the same rationale as stated for claim 5 above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY RHEE whose telephone number is 313-446-6593.  The examiner can normally be reached on 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the 
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.R./Examiner, Art Unit 3661
 
/PETER D NOLAN/            Supervisory Patent Examiner, Art Unit 3661